Citation Nr: 0534764	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  02-20 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for degenerative joint disease of the lumbar spine 
with intermittent left leg sensory symptoms.  

2.  Entitlement to an increased (compensable) rating for a 
laparotomy scar.  

3.  Entitlement to an initial compensable disability rating 
for residuals of injury to the left arm, Muscle Group V.  

4.  Entitlement to an initial compensable disability rating 
for residuals of injury to the right elbow, Muscle Group 
VIII.  

5.  Entitlement to an initial compensable disability rating 
for residuals of injury to the left thigh, Muscle Group XIV.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1967 to May 1969.  His DD Form 214 shows he received numerous 
awards and citations, including the Purple Heart Medal, 
Combat Infantry Badge, Vietnam Campaign, and Vietnam Service 
Medals.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Pittsburgh, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO).

In a September 1996 rating decision, the RO awarded service 
connection for a laparotomy scar, evaluated as noncompensably 
disabling.  The veteran sought an increased rating in October 
2000.  In a January 2002 rating action, the RO denied a 
compensable rating for the laparotomy scar.  But the RO 
granted service connection for degenerative joint disease of 
the lumbar spine with intermittent left leg sensory symptoms 
and assigned an initial 10 percent rating.  The veteran 
appealed for a higher disability rating for the laparotomy 
scar and for a higher initial rating for his low back 
disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) [when the veteran appeals the rating initially 
assigned for a disability, just after establishing his 
entitlement to service connection for it, VA must consider 
his claim in this context - which includes determining 
whether he is entitled to a "staged" rating to compensate 
him for times since the effective date of his award when his 
disability may have been more severe than at others].  So the 
current appeal concerning his low back disability requires 
consideration of the Fenderson holding, 


whereas his claim concerning his laparotomy scar is an appeal 
of an already established rating - meaning the current 
severity of this disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
laparotomy scar, incidentally, was inadvertently omitted from 
the most recent rating decision in May 2003.

But following an administrative review, the RO, in the May 
2003 rating action, granted service connection for:  
residuals of injury to Muscle Group XXI, evaluated as 20 
percent disabling; residuals of injury to the left arm, 
Muscle Group V, evaluated as noncompensably disabling; 
residuals of injury to the right elbow, Muscle Group VIII, 
evaluated as noncompensably disabling; and residuals of 
injury to the left thigh, Muscle Group XIV, evaluated as 
noncompensably disabling.  In March 2004, in response, the 
veteran filed a notice of disagreement (NOD) requesting 
higher initial ratings for all four disabilities.  See 
Fenderson, supra.  A statement of the case (SOC) was issued 
in August 2004.  In his substantive appeal (VA Form 9) filed 
in August 2004, however, the veteran indicated that he was 
only appealing the initial ratings assigned for his left arm, 
right elbow, and left thigh.  Therefore, the issue of whether 
he also is entitled to a higher initial rating for the 
residuals of the injury to Muscle Group XXI is not before the 
Board.  See 38 C.F.R. § 20.200 (2005) (an appeal to the Board 
requires submission of both a timely NOD and VA Form 9 or 
equivalent statement).

As for the claims that are on appeal, they are being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.  
VA will notify the veteran if further action is required on 
his part.




REMAND

Reasons for remand

The VCAA

The Veterans Claims Assistance Act (VCAA) of 2000 has 
enhanced the duty on the part of VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103 (West Supp. 2002); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) [a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA].

The U. S. Court of Appeals for Veterans Claims (Court) 
further expounded on the VCAA notice content requirements in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), vacating its prior decision in Pelegrini v. Principi, 17 
Vet. App 412 (2004) (Pelegrini I).  The Court held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1) (2005).  

After a preliminary review of the record, the Board sees that 
in regards to the low back and scar disabilities, the veteran 
has not received notice that complies with the VCAA.  The 
July 2001 letter did not contain all four elements and the 
May 2004 letter only dealt with the claims concerning his 
muscle injuries.  See the July 14, 2001 and May 14, 2004 
letters.  So he must receive additional VCAA notice before 
deciding his claims.

Rating criteria amendment

The veteran's service-connected degenerative joint disease of 
the lumbar spine with intermittent left leg sensory symptoms 
is currently rated 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Codes 5295-5003.  During the pendency of 
this appeal, the applicable rating criteria for the spine, 
found at 38 C.F.R. § 4.71a, were amended effective September 
26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  
The new criteria for evaluating the service-connected spine 
disability is codified at newly designated 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243. 61 Fed. Reg. 51,457.  

The veteran's service-connected laparotomy scar is currently 
rated noncompensably disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  See the January 2002 rating decision.  
During the pendency of this appeal, the applicable rating 
criteria for the skin, found at 38 C.F.R. § 4.118, were 
amended effective August 30, 2002.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002).  

A review of the record shows the RO has not evaluated the 
veteran's service-connected low back and scar disabilities 
under their respective new criteria.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).



VA examination 

The Board further observes that the veteran was last afforded 
a VA examination in November 2001, more than four years ago.  
And that examination focused predominately on his service-
connected low back disability; the report of that evaluation 
contains no findings regarding his left arm, right elbow, and 
left thigh disabilities, which also are at issue in his 
current appeal.  It appears the last time these disabilities 
were evaluated was in 1996.  So the Board believes that, due 
to the substantial passage of time since that examination, 
development is in order to afford the veteran a new medical 
examination to evaluate his left arm, right elbow, and 
left thigh disabilities.  See e.g. Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) [Court determined that Board should have 
ordered contemporaneous examination of veteran because a 23-
month old exam was too remote in time to adequately support 
the decision in an appeal for an increased rating]; see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) [where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence which adequately addresses 
the level of impairment of the disability since the previous 
examination].  

In addition, in adjudicating this appeal, the Board must 
consider whether higher ratings are warranted based on 
functional loss due to pain, weakness and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran another VCAA letter 
concerning the claims for higher ratings 
for his low back and laparotomy scar 
disabilities, with a copy to his 
representative.  The letter must:  1) 
advise him of the type of evidence needed 
to substantiate these claims; 2) advise 
him of what evidence VA will obtain; 
3) advise him of what evidence he is 
responsible for obtaining; and 4) tell 
him to submit all relevant evidence in 
his possession.

2.  Schedule the veteran for VA 
orthopedic and neurological evaluations 
to determine the current severity of his 
service-connected low back disability 
and to assess all functional impairment 
involving Muscle Groups V (left arm), 
VIII (right elbow), and XIV (left thigh).  
The claims folder must be made available 
to the designated examiners for a review 
of the veteran's pertinent medical 
history.  All necessary testing and 
evaluation should be completed.  
The examination reports should set forth 
all objective findings regarding these 
service-connected disabilities, including 
range of motion measurements for the 
low back in all directions.  Also 
indicate whether there have been 
incapacitating episodes during the past 
12 months and, if so, specify for how 
long.  (Note:  an incapacitating episode 
is a period of acute signs and symptoms 
due to intervertebral disc syndrome 
(IVDS) requiring bed rest prescribed by a 
physician and treatment by a physician.)  

The examiners should also indicate 
whether the veteran's injuries to Muscle 
Groups V, VIII, and XIV are best 
characterized as slight, moderate, 
moderately-severe, or severe.

In addition, the examiners should comment 
on the existence of any functional loss 
due to pain, weakened movement, 
premature/excess fatigability, 
incoordination, and painful motion or 
pain with repetitive use of the low back, 
left arm, right elbow, and left thigh.

3.  Also schedule the veteran for a VA 
skin examination to determine the current 
severity of his laparotomy scar.  In 
examining the scar, the evaluating 
physician should state whether there is 
any associated underlying soft tissue 
damage and indicate the area of the scar 
in square inches.  The examiner should 
also comment on whether the scar is 
tender, adherent to the underlying 
tissue, elevated or depressed on 
palpation, or whether it causes limited 
motion.

4.  Then readjudicate the claims at issue 
in light of the additional evidence 
obtained.  The readjudication must 
include consideration of the revised 
rating criteria for the spine, as amended 
effective September 26, 2003, and the 
revised rating criteria for the skin, as 
amended effective August 30, 2002.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case that 
includes the new schedular criteria 
applicable to the spinal and scar 
disabilities and give them an opportunity 
to respond.

The purpose of this REMAND is to obtain additional evidence 
and to ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate disposition warranted in this case.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

